DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed 11/4/2021 has been entered.  Claim 9 has been canceled.  Claims 1-8 and 10-20 are pending in the application.  Claims 2-8 and 10-20 have been withdrawn from consideration as being directed to non-elected inventions/species.  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Rejections - 35 USC § 103
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Bouda (JP02043036A, please refer to the machine translation for the below cited sections) in view of Horii (USPN 4,928,908) and in further view of Hayashi (US2010/0009082) for generally the reasons recited in the prior office action and restated below.
As discussed in the prior office action, Bouda discloses a lighter-than-air balloon having improved retention in floatability and shape comprising a multilayer film comprising a biaxially stretched gas barrier resin layer (A), a heat seal layer (B) on one or both sides of the gas barrier resin layer (A), and optionally a vapor deposited metal layer, such as by vacuum evaporation of aluminum, to further improve the appearance wherein the metal layer may be applied as a discontinuous layer such as employing punching deposition or stripe deposition (Entire document, particularly Abstract, Page 1, line 19 – Page 2, line 10; and paragraph bridging Pages 3 and 4).  Bouda discloses that examples of gas barrier resins include vinyl alcohol resins, such as polyvinyl alcohol and ethylene-vinyl alcohol (EVOH), and vinylidene chloride resin, but that vinyl alcohol resins, particularly EVOH resins are optimal; while examples of the heat seal layer 
Bouda also discloses that in order to provide extremely excellent buoyancy retention ability as well as shape retention ability, the thickness of the gas barrier resin layer, or the total thickness in the case of multiple layers, is 3 to 30 microns, preferably 10 to 15 microns, wherein below 3 microns, the gas barrier resin layer may not provide sufficient gas barrier properties, and above 30 microns, the weight of the balloon is increased and the float retention ability is inferior; while the thickness of the heat seal layer, or the total thickness in the case of multiple layers, is 5 to 30 microns, preferably 10 to 25 microns, wherein below 5 microns, the seal strength is not sufficient, and above 30 microns, the weight of the balloon is large and does not float unless it is a large balloon (Page 1, lines 19-24; Page 2, lines 28-33; Page 3, lines 16-21).  Bouda further discloses that a biaxially stretched PET or nylon film may be laminated on the outermost layer to improve the heat resistance at the time of sealing, wherein it is desirable from the point of buoyancy that the total layer thickness is 60 microns or less, particularly 45 microns or less (Page 3, lines 34-37).
Hence, Bouda teaches and/or suggests an apparatus comprising a lighter-than-air balloon comprising a film having a plurality of layers comprising a gas barrier layer or film comprising EVOH and polyethylene heat seal layers on both sides of the gas barrier layer/film via an 
However, Bouda clearly discloses that the deposited aluminum layer may be discontinuous and provided to improve the appearance of the balloon, wherein as discussed in prior office actions, Horii also discloses a balloon comprising a heat-sealable plastic film having a metal vapor deposition layer formed thereon wherein the deposited metal layer is formed as a discontinuous layer, particularly in the state of islands in the sea structure, so that the balloon has a decorative metallic surface but is insulating or non-conductive such that the balloon does not cause electrical problems when contacted with electrical wires and the like, such as causing a fire (Entire document, particularly Abstract, Col. 1, lines 9-37).  Horii specifically discloses that the deposition process needs to be controlled in order to provide the desired island/sea structure but that in general, well-known forming methods may be utilized wherein the metal deposition may be provided on the plastic film directly or after treating the plastic film (reading upon the broadly claimed surface treatment applied to an outer surface of the film to enhance surface receptivity), and although Horii discloses that the use of metals having a low melting point such as tin (Sn) and noble metals (e.g. Au), are preferred given that the control can be attained relatively with ease, Horii generally discloses in the background section that Al vapour deposition is known to be utilized for providing metallic gloss to balloons (Entire document, particularly Abstract; Col. 1, lines 15-28; Col. 1, line 49-Col. 3, line 9); and given that Bouda clearly discloses that the vapor deposited metal layer may be a vapor deposited aluminum layer, one having ordinary skill in the art before the effective filing date of the instant invention would have been motivated to provide the vapor deposited aluminum layer of the balloon taught by Bouda in a discontinuous island/sea structure as disclosed by Horii, controlling the deposition rate as is known in the art (as discussed in detail in the prior office actions) in order to provide the aluminum layer taught by Bouda in a discontinuous island/sea structure as taught by Horii while providing a desired prima facie obviousness to use a known technique to improve similar devices in the same way and/or prima facie obviousness to apply a known technique to a known device ready for improvement to yield predictable results.  
Further, given that Bouda and Horii generally disclose that the discontinuous metal layer can be provided for decorative or aesthetic purposes and produced by known vapor deposition methods, one having ordinary skill in the art before the effective filing date of the instant invention would have been motivated to provide the metallized aluminum layer of Bouda in any desired pattern of isolated aluminum islands or two-dimensional islands of aluminum physically isolated from other deposits by unmetallized areas as in the instantly claimed invention to provide the desired decoration or aesthetic properties for a particular end use; and although the Examiner takes the position that the claimed metal adhesion prevention agent comprising oil is a process limitation given that the oil would not be present as part of the final product, one having ordinary skill in the art before the effective filing date of the instant invention would have been motivated to utilize any known selective deposition method for providing a patterned vapor deposited layer on a polymer film including by using a mask such as chemical or oil mask as in the instantly claimed invention to provide the metallized layer in a desired pattern on a polymer film given that the use of an oil mask provided in a negative pattern from a desired metallized pattern is a conventional method in the metallization art as discussed on the record and further evidenced by Hayashi, which specifically discloses an oil mask for use in vapor depositing an evaporation material such as aluminum in a desired pattern on a film surface such as a polymer 
Therefore, in the absence of any clear showing of unexpected results with regards to the claimed layer structure including the discontinuous sea/island aluminum layer, the invention as recited in instant claim 1 would have been obvious over the teachings of Bouda in view of Horii and in further view of Hayaski as discussed in detail above, given that it is prima facie obviousness to use a known technique(s) to improve similar devices and/or prima facie obviousness to choose from a finite number of identified, predictable solutions, with a reasonable expectation of success.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Bouda in view of Horii and Hayashi, as applied above, and in further view of Millette (US2008/0311357).  The teachings of Bouda in view of Horii and Hayashi are discussed in detail above, and similar to the teachings of Horii, Millette discloses a discontinuous metal layer in the form of discrete metallic islands on a transparent or translucent flexible polymer film or extruded sheetstock to provide a decorative reflective appearance to the polymer sheetstock that may be utilized in various applications such as apparel, badging, signage, etc., wherein the discrete islands of metal provide a light reflective surface capable of being flexed without cracking and which do not conduct electricity (Entire document, particularly Abstract; Paragraphs 0002-0005, 0009-0011, 0013 and .
Thus, the claimed invention as recited in instant claim 1 would have been obvious over the teachings of Bouda in view of Horii and Hayashi, and in further view of Millette for the reasons discussed in detail above wherein it is again noted that it is prima facie obviousness to use a known technique(s) to improve similar devices and/or prima facie obviousness to apply a known technique to a known device ready for improvement to yield predictable results.  
Double Patenting
Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 15 and 18-20 of copending Application No. 16/745239, in view of Horii (USPN 4,928,908) and/or Bouda (JP02043036A), for the reasons recited in the prior office action (given that contrary to Applicant’s remarks that a terminal disclaimer was submitted to overcome the rejection, no terminal disclaimer was filed with the response nor filed in the copending application).
This is a provisional nonstatutory double patenting rejection.
Response to Arguments
Applicant's arguments filed 11/4/2021 have been fully considered but they are not persuasive.  It is first noted that the Applicant again appears to be arguing the references separately and not as presented in the rejections.  In response to Applicant's arguments against the references individually, it is again noted that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In particular with regards to Applicant’s arguments that unlike the stripe-patterned deposited layer of Bouda, the metal layer in amended claim 1 is deposited over the island-patterned outer layer of the film resulting in a discontinuous aluminum layer comprising two-dimensional islands of aluminum physically isolated from other deposits by un-metalized areas, arguing that Bouda fails to teach or suggest a metal layer comprising aluminum vapor deposited over the island-patterned outer layer of the film resulting in a patterned discontinuous aluminum layer and that Horii fails to cure this deficiency (see last paragraph of page 7 and first paragraph of page 8).  However, with regards to the aluminum layer being prima facie obviousness per MPEP § 2144.04.  Further, in response to Applicant’s argument that there is allegedly no teaching, In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case and as discussed in detail above, Horii provides clear motivation for one having ordinary skill in the art to provide the aluminum vapor deposited layer in the invention taught by Bouda as a discontinuous layer having a two-dimensional sea-islands structure of aluminum physically isolated from other deposits by un-metalized areas as in the claimed invention, e.g. essentially for the same reasons as such patterned structure is utilized in the instant invention, wherein it is again noted that it is prima facie obviousness to use a known technique(s) to improve similar devices and/or prima facie obviousness to apply a known technique to a known device ready for improvement to yield predictable results, and given that not only are the two references analogous art and in the same field of Applicant’s endeavor, but also reasonably pertinent to the particular problem with which the Applicant was concerned.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  
As to the additional references cited by the Examiner in the rejections, namely Hayashi and Millette, the Examiner again notes that said references were utilized to support the Examiner’s position that the claimed “process” limitations in the product-by-process claims are known method steps in the art and given that both Bouda and Horii clearly discloses that known methods may be utilized to produce the patterned metal layer, Applicant’s arguments again these references separately and/or in a manner other than as presented in the above combinations as 
Hence, the Examiner maintains her position that the claimed invention would have been obvious over the cited prior art for the reasons discussed in detail above.
With regards to the obviousness double patenting rejection, the Applicant states that a Terminal Disclaimer with respect to copending application no. 16/745,239 was submitted.  However, no terminal disclaimer was filed with the response and as of yet, no terminal disclaimer has been submitted.  Hence, the obviousness double patenting rejection has been maintained.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONIQUE R JACKSON whose telephone number is (571)272-1508. The examiner can normally be reached Mondays-Thursdays from 10:00AM-5:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MONIQUE R JACKSON/Primary Examiner, Art Unit 1787                                                                                                                                                                                                        December 17, 2021